Citation Nr: 1136039	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-26 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a right eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Daughter



ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from January 1962 to June 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The January 2008 rating decision denied the appellant's claim for entitlement to service connection for PTSD.  The April 2009 rating decision denied the appellant's claim for entitlement to compensation under 38 U.S.C.A. § 1151 for a right eye disability.

In June 2011, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that in February 2007, the appellant filed a claim for entitlement to service connection for PTSD.  Even though the appellant specified that she sought service connection for PTSD, her claim constituted a claim for service connection for an acquired psychiatric disability, however diagnosed.  A May 2008 VA treatment record reflects that the appellant had diagnoses of generalized anxiety disorder and depression, not otherwise specified.  As the appellant had diagnoses of psychiatric disorders other than PTSD during the period on appeal, the claim cannot be limited only to the diagnosis that the appellant references, but rather, must be considered a claim for service connection for any and all psychiatric disabilities clinically indicated.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for an acquired psychiatric disability, other than PTSD, to include generalized anxiety disorder and depression, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a right eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence does not show that the appellant engaged in combat or experienced a stressor during active duty.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim for entitlement to service connection for PTSD.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a letter dated in March 2007 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  The March 2007 letter also provided the appellant with information as to how to substantiate a claim for PTSD based on personal trauma in service.

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  The appellant asserted that she received treatment at the Norfolk Naval Hospital following her alleged rape in January 1963.  (See June 2007 stressor statement)  In a November 2007 statement, the appellant requested that VA obtain her records from the Norfolk Virginia Receiving Station where she was treated for rape.  An August 2008 response from the National Personnel Records Center (NPRC) reflects that a search of the Norfolk Naval Hospital records for 1963 was conducted, but no records were located.  The RO provided the NPRC with the appellant's maiden name and Social Security number.  In October 2008, the RO requested the records from the US Naval Dispensary at the US Naval Receiving Station in Norfolk,Virginia, and provided the appellant's full current name, maiden name and Social Security number.  A November 2008 response to the request reflects that the computer could not pull up anyone under those names or with that Social Security number.  A June 2009 Report of Contact reflects that a representative from the Norfolk VA Naval Hospital stated that all records from the time period of January 1963 have been retired to the NPRC and should be requested from the NPRC directly.  As noted above, the RO requested the records from the NPRC in August 2008.  Consequently, the Board finds that the RO has completed its duty to assist in regard to attempting to obtain the January 1963 records.  At the June 2011 Board hearing, the appellant contended that her service treatment records from January to March 1963 are missing.  (June 2011 Board Hearing Transcript (Tr.) at p. 23)  However, the appellant's service treatment records and personnel records have been associated with the claims file and there is no evidence that the records are incomplete.  The appellant's service treatment records from March 1963 do not reference any treatment from January to March 1963.  The Board notes that the appellant asserted that she received psychiatric treatment from 1963 to 1965.  At the May 2011 RO Hearing, the appellant stated that her psychiatrist had died and she was not able to find him or the records.  Consequently, the Board finds that VA has met its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board concludes an examination is not needed in this case because the appellant does not have a verified stressor.  For the reasons discussed below, the Board finds that the appellant's statements in regard to the alleged January 1963 stressor are less than credible.  Although the appellant has a diagnosis of PTSD, without a verified stressor, there is no indication that the current diagnosis of PTSD may be related to an in-service event.  Consequently, the Board finds that a VA examination is not needed.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities, such as a psychosis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressors actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f) (2010).  Where there is a diagnosis of PTSD by a mental health professional, it is generally presumed to be in accordance with 38 C.F.R. § 4.125(a), and the stressors on which such a diagnosis are based are presumed to be sufficient to cause the Veteran's PTSD.  Cohen v. Brown, 10 Vet. App. 128, 144 (1997).

The evidence necessary to corroborate a claimed stressor varies depending upon whether the Veteran 'engaged in combat with the enemy.'  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). Where the Veteran engaged in combat with the enemy, his lay testimony, in and of itself, is sufficient to establish the occurrence of his alleged stressor.  
Additionally, during the course of this appeal, 38 C.F.R. § 3.304(f) was amended to provide that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39843 (2010).  

If PTSD is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may constitute credible evidence of the stressor.  Such evidence includes, but is not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304(f)(3).

III.  Analysis

In this case, the Veteran is not claiming, nor does the evidence show, that she was engaged in combat with the enemy while in service.  Instead, the appellant has asserted that she has PTSD as a result of a personal assault that occurred during military service.  The appellant specifically contends that she has PTSD as a result of being raped by an ex-Navy football player in January 1963.  A May 2009 letter from a VA Military Sexual Trauma Coordinator reflects that the appellant has been treated for PTSD.  A May 2009 VA treatment record reflects that the appellant had an Axis I diagnosis of PTSD. Thus, the appellant has a current diagnosis of PTSD.     

The appellant contends that she was raped by a manager of a restaurant outside the base who was well known around the base.  (See February 2007 statement; January 2010 RO Hearing Transcript (RO Tr.))  The appellant stated that she went to ask to use his car and he asked her to go by his apartment.  She stated that he then raped her.  At the June 2011 Board Haring, the appellant stated that the attacker choked her to hold her down and keep her from screaming.  (Tr. at p. 19)  She stated that he ripped her clothing off while he choked her, and that she had bruising on her arms and neck.  She stated that a friend of his, who was also a Navy football player, came in and then went back out.  (RO Tr.)  At the June 2011 hearing, the appellant stated that the attacker's roommate came into the room during the rape.  (Tr. at p. 20)  She stated that she found out that the witness was the attacker's roommate after the incident, but she did not know his name.  (Tr. at p. 21)  

The appellant stated that after the rape, she was hemorrhaging and her attacker took her to the hospital in his car.  She stated that she could not walk at the time and that he carried her to his car.  (Tr. at p. 23)  The appellant testified that she did not know where he was taking her at that time and that she did not attempt to get out of his car.  (Tr. at p. 24)  She stated that she could not walk and was very weak.  She also stated that she did not have any gynecological problems prior to the rape.  (Tr. at p. 23)  The appellant stated that she did not know how her attacker had access to the Norfolk military base.  (Tr. at p. 25).  She stated that he took her to the Naval Hospital with no problems.  (Tr. at p. 26)  She stated that he left her in front of the dispensary and that she was treated for hemorrhaging and internal damage.  At the January 2010 RO Hearing, the appellant also stated that she knew she was raped before the 16th of January because that was about the time she would have her period, which she did not have.  In the June 2007 stressor statement, the appellant stated that she reported the rape at the Norfolk Naval Hospital and stayed in the barracks for three weeks because she could not work because of the injuries she sustained.  At the June 2011 hearing, the appellant stated that she did not return to work for a month.  (Tr. at p. 29)  In the February 2007 statement, the appellant asserted that she immediately reported the rape to her supervisor commander to explain why she could not work.  She stated that when she later found out that she was pregnant from the rape, she believes the commander set up a meeting with a doctor who tried to abort the baby, which did not work.  She stated that they wanted to try again but she refused.  At the June 2011 hearing, the appellant stated that her commanding officer had her wear a trench coat every day and come in the back door when she started showing.  (Tr. at p. 29)  She stated that she did not do her job very well following the incident.  (Tr. at p. 30)  The May 2009 VA treatment record reflects that the appellant reported that she was a virgin prior to the rape and was engaged to be married the following month after the rape occurred.  The appellant stated that a few days after her discharge from service in June 1963, she married her fiancé.  (February 2007 statement)

The appellant's service treatment records do not indicate that the appellant reported being raped in service.  A January 1962 enlistment examination report does not reflect that the appellant had any gynecological problems.  In a January 1962 report of medical history, the appellant reported that she had experienced painful menstruation and appendicitis.  A November 1962 service treatment record reflects that the appellant reported having bad cramps for one week with nausea.  The record noted "no pregnancy."  Another November 1962 service treatment record reflects that she reported that she still had intermittent pelvic cramps.  A pelvic examination indicated that the appellant had a normal pelvis.  No prescription was needed.  The appellant's dental service treatment records indicate that she received dental treatment on January 11, 1963, and January 28, 1963.  

A March 1963 service treatment record reflects that the appellant reported nausea, vomiting and upper abdominal pain.  The record noted a past history of abdominal cramps.  The impression was mild gastroenteritis, probably viral.  Another March 1963 service treatment record indicates the appellant was rechecked.  She reported that her last menstrual period was on January 28, 1963, for three to four days.  She stated that he previous menstrual period was January 16, 1963, for five to six days.  She reported that she had intercourse one time in January, and there was a chance of pregnancy.  The record noted that the appellant was "engaged- not married."  A March 1963 gynecological opinion reflects that the appellant had an intrauterine pregnancy and that her uterus was six plus weeks in size.  A June 1963 discharge examination report reflects that the appellant was four months pregnant.  

The appellant's service personnel records indicate that she took nine days of leave from January 17, 1963, to January 25, 1963, and five days of leave from February 20, 1963, to February 24, 1963.  A service personnel record dated January 18, 1963, reflects that the appellant completed a typewriting performance test required preliminary to advancement.  The record reflects that the appellant was recommended for advancement and nominated for examination, and that she was eligible in all respects for participation in a Navy-wide competitive examination.  The appellant's enlisted performance record does not reflect that her performance decreased after January 1963.  Her scores from May 1963 are similar to her scores from May 1962 and November 1962.  In May 1962 she received scores of 3.2 for professional performance, 3.2 for military behavior, 3.6 for military appearance, and 3.4 for adaptability.  In November 1962 she received scores of 3.4 for professional performance, 3.4 for military behavior, 3.6 for military appearance, and 3.6 for adaptability.  In May 1963, following the alleged rape, she received scores of 3.6 for professional performance, 3.6 for military behavior, 3.8 for military appearance, and 3.4 for adaptability.  The appellant's service personnel records do not reflect that she reported being raped.  

In a September 2006 letter, the appellant's ex-husband stated that the appellant was raped in January 1963 by a man that worked at a pizza place outside of the Naval Receiving Station in Norfolk, Virginia.  He stated that the appellant became pregnant after the rape and was told not to say anything about the rape by her commanding officer.  He reported that she was told to stay in her barracks for several weeks before returning to work.  He stated that in June 1963 she asked to be discharged.  The appellant's ex-husband stated that the baby was born on October [redacted], 1963, and that he accepted and raised the child as his own.  He stated that the appellant saw a psychiatrist for the first two years of their marriage because of the rape and that he did not think she ever recovered from what happened to her.  He stated that they had one other child and divorced in 1973.  

In a January 2010 letter, the appellant's daughter stated that as a teenager, a counselor told her that her mother was raped in the military.  She stated that a few years later, she had a child who had sleep apnea.  The nurse said that they would need the blood types of her parents.  At that time, she was told that she was the product of rape and that her father was not her biological father.  At the June 2011 Board hearing, the appellant's daughter testified that she knew about her mother's rape in her early teens.  She stated that her mom told her about it on a few occasions, but she was not told that she was a rape baby.  (Tr. at p. 13-14)  She stated that when she had her own child, there was an incident with her, and they wanted the blood types of her parents.  She noted that she was an emergency medical technician and that she knew the blood types were not the same.  She stated that her parents were type A and B blood, and she was type O, which was not possible.  (Tr. at p. 14).  The Board notes that parents who have Type A and Type B blood may have a child with type O blood.  (See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 232 (31st ed. 2007))  She stated that then they finally told her about it.  The appellant's daughter testified that she did not attempt to locate her biological father for treatment for her child because it was unnecessary, but that she had tried to locate him and had been unsuccessful.  (Tr. at p. 17)  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for PTSD due to personal assault.  Even when a claimant seeking service connection for PTSD has an unequivocal diagnosis of PTSD, service connection for PTSD requires a confirmed military service stressor, unless the claimed stressor is related to combat and the evidence establishes that the Veteran engaged in combat with the enemy.

In this case, the appellant does not claim that her stressors is related to combat.  When the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The record must contain corroborative evidence that substantiates or verifies the appellant's testimony or statements as to the occurrence of the claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

There is no evidence in the case before the Board to confirm the appellant's alleged in-service rape.  The May 2009 VA treatment record diagnosis of PTSD, linked to the appellant's claimed stressor, does not corroborate that the stressor occurred.  The VA diagnoses of PTSD are based solely on the appellant's unsubstantiated assertions regarding what occurred in service.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value . Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant).

The Board has carefully reviewed the appellant's service treatment and personnel records.  The Board finds that they are negative for any evidence, such as physical injuries or behavior changes, that substantiate the claimed assault.  Although the appellant reported that she received treatment in January 1963 for hemorrhaging, there is no evidence in her service treatment records to support this assertion.  The appellant also asserted that she had bruises on her neck and arms following the attack, but there is no evidence of treatment for any injuries.  At the January 2010 RO Hearing, the appellant also stated that she did not have a menstrual period after January 16, 1963.  However, the March 1963 service treatment record reflects that her last menstrual period was January 28, 1963, for three to four days, and that her previous menstrual period was January 16, 1963, for five to six days.  The Board also notes that the appellant reported that she was a virgin prior to the rape.  (May 2009 VA treatment record).  However, the November 1962 service treatment record indicated that there was no pregnancy, which suggests that a pregnancy was possible.  The March 1963 service treatment record noted that the appellant had intercourse one time in January and that there was a chance of pregnancy.  The report specifically indicates the appellant was "engaged- not married."  The March 1963 service treatment record makes no reference to the appellant's report of rape or injuries from a rape.  At the June 2011 Board hearing, the appellant stated that she did not have any gynecological problems prior to the rape.  (Tr. at p. 23)  However, the appellant's November 1962 service treatment records reflect that she was treated for pelvic cramps.  Thus, the appellant's service treatment records are inconsistent with the appellant's statements regarding the rape and her medical treatment in service.

The appellant alleged that the attack took place in January 1963, before or around January 16, 1963.  (See Tr. at p. 28)  She asserted that she was restricted to her barracks for three weeks to one month following the rape.  (See June 2007 stressor statement; Tr. at p. 29)  As noted above, the appellant's service personnel records reflect that she completed a typewriting performance test required preliminary to advancement on January 18, 1963.  Further, her leave record reflects that she was on leave for nine days from January 17, 1963 to January 25, 1963.  There is no indication in her service personnel records that she reported a rape or that she was restricted to her barracks.  Moreover, there is no evidence that her performance decreased following the rape, as she stated at the June 2011 hearing.  (Tr. at p. 30)  As noted above, she was promoted in May 1963 and her performance record in May 1963 was similar to her record from May 1962 and November 1962.  As the appellant's statements regarding the alleged rape are inconsistent with her service treatment and personnel records, the Board finds the statements to be less than credible.  

As discussed above, the evidence of record includes statements from the appellant's ex-husband and her daughter, which indicate that the appellant told them that her daughter was the product of a rape.  Lay statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The appellant's daughter and her ex-husband are competent to report what the appellant told them about an in-service rape.  However, as they did not witness the rape, their statements are not competent to verify the appellant's alleged stressor.  Additionally, their statements were made many years after the rape.  

The Board is not bound to accept the appellant's uncorroborated account of her experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1992).  The question of whether a specific event reported by a Veteran as a stressor actually occurred is a question of fact for the Board to decide, involving, as it does, factors as much historical as psychological.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board acknowledges that the appellant became pregnant during service.  However, the pregnancy is not dispositive as it can result from consensual sexual intercourse.  In this regard, as discussed above, the Board finds that the appellant's statements regarding the alleged rape are less than credible.  The Board finds it significant that the appellant's service treatment and personnel records do not show that the appellant reported the rape, contrary to her assertions.  There is also no objective evidence of behavior changes following the claimed assault to include deterioration in work performance, despite the appellant's contention that her work performance deteriorated and that she was confined to her barracks for three weeks to one month.  

Although the appellant has a diagnosis of PTSD, this diagnosis must be connected to a verified or corroborated in-service traumatic event in order to be service connected.  There has been no such verification of a stressor in this case.  As the appellant's claim is not substantiated by credible supporting evidence that the claimed in-service stressor occurred, the criteria for a grant of service connection are not met, and the claim for service connection for PTSD must be denied.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The appellant had cataract surgery at the Detroit VA Medical Center in August 2008 and she contends that she has an additional right eye disability as a result of the procedure.  Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished to the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures.

The appellant was evaluated at a December 2008 VA examination.  The VA examiner found that the appellant had ptosis of the right eye, photopsias, refractive error with astigmatism and presbyopia, dry-eye syndrome with mild blepharitis (right eye greater than left eye), and staph marginal keratitis of the left eye.  The VA examiner opined that the ptosis could be related to her cataract surgery from levator aponeurotic traction from the lid speculum which was holding the eyelids open during the prolonged surgery.  The VA examiner noted that it was not completely clear whether her temporal crescent like photopsias were related to her intraocular lens or to vitreoretinal traction.  However, the VA examiner stated that the incidence of posterior vitreous detachment and vitreoretinal traction was known to increase after cataract surgery, and the temporal crescent syndrome of photopsias is directly related to cataract surgery.  The VA examiner further opined that after cataract surgery, all astigmatics (unless a toric lens is implanted) will need new glasses in order to attain 20/20 vision.  Finally, the VA examiner stated that dry-eye syndrome was likely worsened by the preservative benzalkonium chloride in all of the medications used after the cataract surgery to treat the patient's complications.  Thus, the December 2008 VA examination report indicates that appellant has additional right eye disabilities as a result of the cataract surgery.  

Crucially, the December 2008 VA examiner did not provide an opinion as to whether the appellant's right eye problems were due to carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing medical treatment; or were the result of an event which was not reasonably foreseeable, nor does the remainder of evidence of record indicate such.  In light of the foregoing, the Board finds that a remand is needed in order to obtain a medical opinion relating to the validity of the appellant's Section 1151 claim.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the VA examiner who conducted the appellant's VA eye examination in December 2008, if available, or suitable substitute, to review the appellant's VA claims folder and a copy of this Remand.  An opinion with supporting rationale must be provided with respect to the following:

* Whether it is at least as likely as not (a 50 percent probability or greater) that the appellant sustained a right eye disability that was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performance of the August 15, 2008 extracapsular cataract extraction with intraocular lens implantation and anterior vitrecomy of the right eye.

* Whether it is at least as likely as not (a 50 percent probability or greater) that the consequences of the August 15, 2008 cataract surgery were or were not reasonably foreseeable.  In this connection, the clinician should be informed by the discussion of 'foreseeability' above.

If the VA clinician determines that physical examination and/or diagnostic testing of the appellant is necessary, or that a specialist should be consulted, such should be scheduled.  A report should be prepared and associated with the appellant's claims folder

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

2.  Thereafter, readjudicate the issue on appeal of entitlement to compensation under 38 U.S.C.A. § 1151 for a right eye disability.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


